DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 02/15/2022 in which claims 26, 27 and 42 have been amended, claims 33 and 43 have been cancelled.
      Claims 26-32, 34-41, 42 and 44-45 are pending for examination.

Allowable Subject Matter
    Claims 26-32, 34-41, 42 and 44-45 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 26, the prior art does not teach or suggest the claimed invention having “at least one registers block coupled to the chain of pump stages and driven by a logic circuit portion for receiving at least an activation signal selecting a specific charge pump architecture associated with a memory sub-array of the plurality of sub-arrays; and a non-volatile pump address register is included into the 
          Regarding claims 27-32, the claims have been found allowable due to their dependencies to claim 26 above. 

	Regarding independent claim 34, the prior art does not teach or suggest the claimed invention having “a charge pump architecture for each sub-array including pump stages for increasing the value of an input voltage and obtaining an overvoltage output value; a control and JTAG interface in the non-volatile memory device; and
at least one registers block coupled to the charge pump architecture and driven by a logic circuit portion for receiving at least an activation signal selecting a specific charge pump architecture associated with a memory sub-array of the plurality of sub-arrays”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 35-40, the claims have been found allowable due to their dependencies to claim 34 above. 

	Regarding independent claim 42, the prior art does not teach or suggest the claimed invention having “selecting the charge pump architecture for a read, erase, or write operation to be performed on the memory sub array; wherein the activation signal selecting the specific charge pump architecture is integrated in a JTAG protocol; and 
a non-volatile pump address register is included into the registers block to assign at
each pump in each sub-array a code for being addressed”, in combination of other limitations thereof as recited in the claim.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827